 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   SIDNEY T. VAN ASSCHE,
                                                           Case No.: 2:18-cv-02135-JAD-NJK
 9         Plaintiff(s),
                                                                         ORDER
10   v.
11   STATE OF NEVADA, et al.,
12         Defendant(s).
13        To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
14 1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than
15 November 28, 2019.
16        IT IS SO ORDERED.
17        Dated: November 14, 2019
18                                                              ______________________________
                                                                Nancy J. Koppe
19                                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
